 
EXHIBIT 10.58
 
FUSION TELECOMMUNICATIONS INTERNATIONAL, INC
 
2016 EQUITY INCENTIVE PLAN
 
EFFECTIVE DATE: October 28, 2016
APPROVED BY STOCKHOLDERS: October 28, 2016
TERMINATION DATE: October 27, 2026
 
ARTICLE 1
Establishment, Purpose, Effective Date, Expiration Date
 
1.1           Establishment.  Fusion Telecommunications International, Inc., a
Delaware corporation (the “Company”), hereby establishes the Fusion
Telecommunications International, Inc. 2016 Equity Incentive Plan (the “Plan”).
The Plan will supersede and replace the Fusion Telecommunications International,
Inc. 2009 Stock Option Plan, effective as of December 2009 (the “2009 Plan”). No
awards will be made pursuant to the 2009 Plan on or after the Effective Date;
provided, however, that the 2009 Plan shall remain in effect until all awards
granted under the 2009 Plan have been exercised, forfeited, canceled, expired or
otherwise terminated in accordance with the terms of such grants.
 
1.2           Purpose. The purpose of the Plan is to advance the interests of
the Company and its stockholders by enhancing the Company’s ability to attract
and retain qualified persons to perform services for the Company, by providing
incentives to such persons to put forth maximum efforts for the Company and by
rewarding persons who contribute to the achievement of the Company’s economic
objectives. To further these objectives, the Plan provides for the grant of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Stock Grants, Stock Units, Performance Shares, Performance Share Units, and
Performance Cash. The Plan also permits the grant of Awards that qualify for the
“performance-based compensation” exception to the limitations on the deduction
of compensation imposed by Section 162(m) of the Code. At the same time, the
Plan permits the Committee, in the exercise of its discretion, to grant Awards
to Covered Employees that do not qualify for the “performance-based
compensation” exception.
 
1.3           Effective Date. The Plan will become effective on the date it is
approved by the stockholders at the Company’s 2016 Annual Meeting (the
“Effective Date”).
 
1.4           Expiration Date. The Plan will expire on, and no Award may be
granted under the Plan after, the tenth (10th) anniversary of the Effective Date
(the “Expiration Date”). Any Awards that are outstanding on the Expiration Date
shall remain in force according to the terms of the Plan and the applicable
Award Agreement.
 
ARTICLE 2
Glossary; Construction
 
2.1           Glossary. When a word or phrase appears in this Plan document with
the initial letter capitalized, and the word or phrase does not commence a
sentence, the word or phrase will generally be given the meaning ascribed to it
in Article 1 or in the attached Glossary, which is incorporated into and is part
of the Plan. All of these key terms are listed in the Glossary. Whenever these
key terms are used, they will be given the defined meaning unless a clearly
different meaning is required by the context.
 
2.2           Construction. The masculine gender, where appearing in the Plan,
shall include the feminine gender (and vice versa), and the singular shall
include the plural, unless the context clearly indicates to the contrary. If any
provision of this Plan is determined to be for any reason invalid or
unenforceable, the remaining provisions shall continue in full force and effect.
 
 
1

 
 
ARTICLE 3
Eligibility and Participation
 
3.1           General Eligibility. Persons eligible to participate in this Plan
include all employees, officers, Non-Employee Directors of, and Consultants to,
the Company or any Affiliate. Awards may also be granted to prospective
employees or Non-Employee Directors but no portion of any such Award will vest,
become exercisable, be issued, or become effective prior to the date on which
such individual begins to provide services to the Company or its Affiliates.
 
3.2           Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from among all eligible individuals,
those to whom Awards will be granted and will determine the nature and amount of
each Award.
 
ARTICLE 4
Administration
 
4.1           General. The Plan shall be administered by the Committee or, with
respect to individuals who are Non-Employee Directors, the Board. All references
in the Plan to the “Committee” shall refer to the Committee or Board, as
applicable. The Committee, by majority action thereof, is authorized to
interpret the Plan, to prescribe, amend, and rescind rules and regulations as it
may deem necessary or advisable to administer the Plan, to provide for
conditions and assurances deemed necessary or advisable to protect the interests
of the Company, and to make all other determinations necessary or advisable for
the administration of the Plan, but only to the extent not contrary to the
express provisions of the Plan. Determinations, interpretations, or other
actions made or taken by the Committee in good faith pursuant to the provisions
of the Plan shall be final, binding and conclusive for all purposes of the Plan.
 
4.2           Committee Responsibilities. Subject to the provisions of the Plan,
the Committee shall have the authority to: (a) designate the Participants who
are entitled to receive Awards under the Plan; (b) determine the types of Awards
and the times when Awards will be granted; (c) determine the number of Awards to
be granted and the number of shares of Stock to which an Award will relate; (d)
determine the terms and conditions of any Award, including, but not limited to,
the purchase price or exercise price or base value, the grant price, the
period(s) during which such Awards shall be exercisable (whether in whole or in
part); (e) any restrictions or limitations on the Award, any schedule for lapse
of restrictions or limitations, and accelerations or waivers thereof, based in
each case on such considerations as the Committee determines; provided, however,
that except in the case of a Change in Control, the Committee shall not have the
authority to accelerate the vesting or waive the forfeiture restrictions on any
Performance-Based Award; (f) determine whether, to what extent, and in what
circumstances an Award may be settled in, or the exercise price or purchase
price of an Award may be paid in cash, Stock, or other Awards, or other
property, or whether an Award may be canceled, forfeited, exchanged or
surrendered; (g) prescribe the form of each Award Agreement, which need not be
the same for each Participant; (h) decide all other matters that must be
determined in connection with an Award; (i) interpret the terms of, and
determine any matter arising pursuant to, the Plan or any Award Agreement; and
(j) make all other decisions or determinations that may be required pursuant to
the Plan or an Award Agreement as the Committee deems necessary or advisable to
administer the Plan. The Committee shall also have the authority to modify
existing Awards to the extent that such modification is within the power and
authority of the Committee as set forth in the Plan.
 
4.3           Decisions Final. The Committee shall have the authority to
interpret the Plan and subject to the provisions of the Plan, any Award
Agreement, and all decisions and determinations by the Committee with respect to
the Plan are final, binding and conclusive on all parties. No member of the
Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any Award granted under the Plan.
 
 
2

 
 
ARTICLE 5
Shares Available for Grant
 
5.1           Number of Shares.  Subject to adjustment as provided in Section
5.4, the aggregate number of shares of Stock reserved and available for grant
pursuant to the Plan shall be an amount equal to ten percent (10%) of our shares
of common stock outstanding from time-to-time on a fully-diluted basis,
plus shares from any award granted under the 2009 Plan that terminates, expires
or lapses for any reason in the future. In addition, the 101,749 shares not
granted under the 2009 Plan will be available for grant under this Plan. The
shares of Stock delivered pursuant to any Award may consist, in whole or in
part, of authorized by unissued Stock, treasury Stock not reserved for any other
purposes, or Stock purchased on the open market.
 
5.2           Share Counting. The following rules shall apply solely for
purposes of determining the number of shares of Stock available for grant under
the Plan at any given time:
 
(a)           In the event any Award granted under the Plan, or any award
outstanding under the 2009 Plan after the Effective Date is terminated, expired,
forfeited, or canceled for any reason, the number of shares of Stock subject to
such Award will again be available for grant under the Plan (i.e., any prior
charge against the limit set forth in Section 5.1 shall be reversed).
 
(b)           If shares of Stock are not delivered in connection with an Award
because the Award may only be settled in cash rather than in Stock, no shares of
Stock shall be counted against the limit set forth in Section 5.1. If any Award
may be settled in cash or Stock, the rules set forth in Section 5.2(a) shall
apply until the Award is settled, at which time the underlying shares of Stock
will be added back to the shares available for grant pursuant to Section 5.1 but
only if the Award is settled in cash.
 
(c)           The exercise of a stock-settled SAR or broker-assisted “cashless”
exercise of an Option (or a portion thereof) will reduce the number of shares
available for grant under Section 5.1 by the entire number of shares of Stock
subject to that SAR or Option (or applicable portion thereof), even though a
smaller number of shares of Stock will be issued upon such an exercise.
 
(d)           Shares of Stock tendered to pay the exercise price of an Option or
tendered, withheld or otherwise relinquished by a Participant to satisfy a tax
withholding obligation arising in connection with an Award will not again become
Stock available for grant under the Plan. Moreover, shares of Stock purchased on
the open market with cash proceeds generated by the exercise of an Option will
not increase or replenish the number of shares available for grant under Section
5.1.
 
(e)           If the provisions of this Section 5.2 are inconsistent with the
requirements of any regulations issued pursuant to Section 422 of the Code, the
provisions of such regulations shall control over the provisions of this Section
5.2, but only as this Section 5.2 relates to Incentive Stock Options.
 
(f)           The Committee may adopt such other reasonable rules and procedures
as it deems to be appropriate for determining the number of shares of Stock that
are available for grant under Section 5.1.
 
5.3           Award Limits. Notwithstanding any other provision in the Plan, and
subject to adjustment as provided in Section 5.4:
 
(a)           The maximum number of shares of Stock that may be issued as
Incentive Stock Options under the Plan shall be the same numeric limit set forth
in Section 5.1.
 
(b)           The maximum number of shares of Stock that may be granted to any
one Participant during any 12-month period with respect to one or more Awards
shall be 1,000,000.
 
 
3

 
 
(c)           The maximum Performance Cash Award payable for any 12-month
Performance Period to any one Participant is $1,000,000. If the Performance
Period exceeds 12 months, the dollar limit expressed in the preceding sentence
shall be reduced or increased proportionately.
 
(d)           The aggregate Grant Date Fair Market Value of Awards granted to
any one Participant who is a Non-Employee Director during any one 12-month
period with respect to one or more Awards shall be $500,000.
 
5.4           Adjustments in Capitalization. In the event of any change in the
outstanding shares of Stock by reason of a Stock dividend or split,
recapitalization, liquidation, merger, consolidation, combination, exchange of
shares, or other similar corporate change, the Committee shall make a
proportionate adjustment in: (a) the number and class of shares of Stock made
available for grant pursuant to Section 5.1; (b) the number of shares of Stock
set forth in Section 5.3, 11.9, and any other similar numeric limit expressed in
the Plan; (c) the number and class of and/or price of shares of Stock subject to
then outstanding Awards; (d) subject to the limitations imposed on
Performance-Based Awards, the performance targets or other goals applicable to
any outstanding Awards; or (e) any other terms of an Award that are affected by
the event. Moreover, in the event of such transaction or event, the Committee,
in its discretion may provide in substitution for any or all outstanding awards
under the Plan such alternative consideration (including cash) as it, in good
faith, may determine to be equitable under the circumstances and may require in
connection therewith the surrender of all Awards so replaced. Any action taken
pursuant to this Section 5.4 shall be taken in a manner consistent with the
requirements of Section 409A of the Code and, in the case of Incentive Stock
Options, in accordance with the requirements of Section 424(a) of the Code.
 
5.5           Replacement Awards. In the event of any corporate transaction in
which the Company or an Affiliate acquires a corporate entity which, at the time
of such transaction, maintains an equity compensation plan pursuant to which
awards of stock options, SARs, restricted stock, or any other form of equity
based compensation are then outstanding (the “Acquired Plan”), the Committee may
make Awards to assume, substitute or convert such outstanding awards in such
manner as may be determined to be appropriate and equitable by the Committee;
provided, however, that the number of shares of Stock subject to any Award shall
always be a whole number by rounding any fractional share to the nearest whole
share. Options or SARs issued pursuant to this Section 5.5 shall not be subject
to the requirement that the exercise price of such Award not be less than the
Fair Market Value of Stock on the date the Award is granted. Shares used in
connection with an Award granted in substitution for an award outstanding under
an Acquired Plan under this Section 5.5 shall not be counted against the number
of shares of Stock available for grant under Section 5.1. Any shares of Stock
authorized and available for issuance under the Acquired Plan shall, subject to
adjustment as described in Section 5.4, be available for use in making Awards
under this Plan with respect to persons eligible under such Acquired Plan, by
virtue of the Company’s assumption of such Acquired Plan, consistent with Nasdaq
Listing Rules (or rules of any other exchange upon which the Stock is then
traded), as such rules may be amended or replaced from time to time.
 
5.6           Fractional Shares. No fractional shares of Stock shall be issued
pursuant to the Plan. Unless the Committee specifies otherwise in the Award
Agreement, or pursuant to any policy adopted by the Committee, cash will be
given in lieu of fractional shares. In the event of adjustment as provided in
Section 5.4 or the issuance of replacement awards as provided in Section 5.5,
the total number of shares of Stock subject to any affected Award shall always
be a whole number by rounding any fractional share to the nearest whole share.
 
ARTICLE 6
Stock Options
 
6.1           Options. Subject to the terms and provisions of the Plan, the
Committee, at any time and from time to time, may grant Options to one or more
Participants upon such terms and conditions and in such amounts, as shall be
determined by the Committee. Options are also subject to the following
additional terms and conditions:
 
(a)           Exercise Price.  No Option shall be granted at an exercise price
that is less than the Fair Market Value of one share of Stock on the Grant Date.
 
 
4

 
 
(b)           Exercise of Option.  Options shall be exercisable at such times
and in such manner, and shall be subject to such restrictions or conditions, as
the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant.
 
(c)           Term of Option. Each Option shall expire at such time as
determined by the Committee; provided, however, that no Option shall be
exercisable later than the tenth (10th) anniversary the Grant Date.
 
(d)           Payment.  The exercise price for any Option shall be paid in cash
or shares of Stock held for longer than six (6) months (through actual tender or
by attestation). In the Award Agreement, the Committee also may prescribe other
methods by which the exercise price of an Option may be paid and the form of
payment including, without limitation, any net-issuance arrangement or other
property acceptable to the Committee (including broker-assisted “cashless
exercise” arrangements), and the methods by which shares of Stock shall be
delivered or deemed to be delivered to Participants. The Committee, in
consideration of applicable accounting standards and applicable law, may waive
the six (6) month share holding period described in the first sentence of this
paragraph (d) in the event payment of an Option is made through the tendering of
shares.
 
(e)           Repricing of Options.  Notwithstanding any other provision in the
Plan to the contrary, without approval of the Company’s stockholders, an Option
may not be amended, modified or repriced to reduce the exercise price after the
Grant Date. Except as otherwise provided in Section 5.4 with respect to an
adjustment in capitalization, an Option also may not be surrendered in
consideration of a new Option having an exercise price below the exercise price
of the Option being surrendered or exchanged.
 
(f)           Nontransferability of Options. No Option may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, all Options granted to a
Participant shall be exercisable during his or her lifetime only by such
Participant or his or her legal representative. Notwithstanding the foregoing,
the Committee may, in its discretion, permit the transfer of an Option to a
Family Member, trust or partnership, or to a charitable organization, provided
that no value or consideration is received by the Participant with respect to
such transfer.
 
6.2           Incentive Stock Options. Incentive Stock Options shall be granted
only to Participants who are employees and the terms of any Incentive Stock
Options granted pursuant to the Plan must comply with the following additional
provisions of this Section 6.2:
 
(a)           Exercise Price. Subject to Section 6.2(e), the exercise price per
share of Stock pursuant to any Incentive Stock Option shall be set by the
Committee, provided that the exercise price for any Incentive Stock Option shall
not be less than the Fair Market Value of one share of Stock as of the Grant
Date.
 
(b)           Term of Incentive Stock Option.  In no event may any Incentive
Stock Option be exercisable for more than ten (10) years from the Grant Date.
 
(c)           Lapse of Option. An Incentive Stock Option shall lapse in the
following circumstances:
 
(1)           The Incentive Stock Option shall lapse ten (10) years from the
Grant Date, unless an earlier time is set in the Award Agreement;
 
(2)           The Incentive Stock Option shall lapse upon a Termination of
Employment for any reason other than the Participant’s death or Disability,
unless otherwise provided in the Award Agreement; and
 
(3)           If the Participant incurs a Termination of Employment on account
of Disability or death before the Option lapses pursuant to paragraph (i) or
(ii) above, the Incentive Stock Option shall lapse, unless it is previously
exercised, on the earlier of: (a) the scheduled termination date of the Option;
or (b) twelve months after the date of the Participant’s Termination of
Employment on account of death or Disability. Upon the Participant’s death or
Disability, any Incentive Stock Options exercisable at the Participant’s death
or Disability may be exercised by the Participant’s legal representative or
representatives, by the person or persons entitled to do so pursuant to the
Participant’s last will and testament, or, if the Participant fails to make
testamentary disposition of such Incentive Stock Option or dies intestate, by
the person or persons entitled to receive the Incentive Stock Option pursuant to
the applicable laws of descent and distribution.
    
 
5

 
 
(d)           Individual Dollar Limitation.  The aggregate Fair Market Value
(determined as of the time an Award is made) of all shares of Stock with respect
to which Incentive Stock Options are first exercisable by a Participant in any
calendar year may not exceed $100,000 or such other limitation as imposed by
Section 422(d) of the Code, or any successor provision. To the extent that
Incentive Stock Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.
 
(e)           Ten Percent Owners.  An Incentive Stock Option may be granted to
any individual who, at the Grant Date, owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of Stock of the
Company only if such Option is granted at a price that is not less than 110% of
Fair Market Value on the Grant Date and the Option is exercisable for no more
than five (5) years from the Grant Date.
 
(f)           Right to Exercise. Except as provided in Section 6.2(c)(iii), an
Incentive Stock Option may be exercised only by the Participant during the
Participant’s lifetime.
 
(g)           Limitation on Number of Shares Subject to Awards.  In accordance
with Section 5.3(a), but subject to adjustment as provided in Section 5.4, the
maximum number of shares of Stock that may be issued as Incentive Stock Options
under the Plan shall be the same numeric limit set forth in Section 5.1.
 
ARTICLE 7
Stock Appreciation Rights
 
7.1           Stock Appreciation Rights.  Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant SARs to
one or more Participants upon such terms and conditions and in such amounts, as
shall be determined by the Committee. SARs may be granted in connection with the
grant of an Option, in which case the exercise of such SARs will result in the
surrender of the right to purchase the shares under the Option as to which the
SARs were exercised. When SARs are granted in connection an Incentive Stock
Option, the SARs shall have such terms and conditions as shall be required by
Section 422 of the Code. Alternatively, SARs may be granted independently of
Options. SARs are also subject to the following additional terms and conditions:
 
(a)           Base Value.  No SAR shall be granted at a base value that is less
than the Fair Market Value of one share of Stock on the Grant Date.
 
(b)           Exercise of SARs.  SARs shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall, in each
instance approve, which need not be the same for all Participants.
 
(c)           Term of SARs. Each SAR shall expire at such time as determined by
the Committee; provided, however, that no SAR shall be exercisable later than
the tenth (10th) anniversary the Grant Date.
 
(d)           Payment of SAR Amount. Upon the exercise of a SAR, the Participant
shall be entitled to receive the payment of an amount determined by multiplying:
(i) the excess, if any, of the Fair Market Value of a share of Stock on the date
of exercise, over the base value fixed by the Committee on the Grant Date; by
(ii) the number of shares with respect to which the SAR is exercised. Payment
for SARs shall be made in manner and at the time specified by the Committee in
the Award Agreement. At the discretion of the Committee, the Award Agreement may
provide for payment of SARs in cash, shares of Stock of equivalent value, or in
a combination thereof. 
 
(e)           Repricing of SARs.   Notwithstanding any other provision in the
Plan to the contrary, without approval of the Company’s stockholders, a SAR may
not be amended, modified or repriced to reduce the base value after the Grant
Date. Except as otherwise provided in Section 5.4 with respect to an adjustment
in capitalization, a SAR also may not be surrendered in consideration of or
exchanged for cash, other Awards or a new SAR having a base value below the base
value of the SAR being surrendered or exchanged.
 
 
6

 
 
(f)           Nontransferability of SARs. No SAR may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, all SARs granted to a
Participant shall be exercisable during his or her lifetime only by such
Participant or his or her legal representative. Notwithstanding the foregoing,
the Committee may, in its discretion, permit the transfer of a SAR to a Family
Member, trust or partnership, or to a charitable organization, provided that no
value or consideration is received by the Participant with respect to such
transfer.
 
ARTICLE 8
Restricted Stock and Restricted Stock Units
 
8.1           Restricted Stock.  Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Restricted
Stock to one or more Participants upon such terms and conditions, and in such
amounts, as shall be determined by the Committee. Restricted Stock Awards are
also subject to the following additional terms and conditions:
 
(a)           Issuance and Restrictions. Restricted Stock shall be subject to
such conditions and/or restrictions as the Committee may impose (including,
without limitation, limitations on transferability, the right to receive
dividends, or the right to vote the Restricted Stock), which need not be the
same for each grant or for each Participant. These restrictions may lapse
separately or in combination at such times, pursuant to such circumstances, in
such installments, or otherwise, as determined by the Committee. Except as
otherwise provided in the Award Agreement, Participants holding shares of
Restricted Stock may not exercise voting rights with respect to the shares of
Restricted Stock during the period of restriction.
 
(b)           Forfeiture. Except as otherwise provided in the Award Agreement,
upon a Termination of Employment (or Termination of Service in the case of a
Consultant or Non-Employee Director) during the applicable period of
restriction, Restricted Stock that is at that time subject to restrictions shall
be forfeited.
 
(c)           Evidence of Ownership for Restricted Stock.  Restricted Stock
granted pursuant to the Plan may be evidenced in such manner as the Committee
shall determine, which may include an appropriate book entry credit on the books
of the Company or a duly authorized transfer agent of the Company. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, the certificates must bear an appropriate legend referring
to the terms, conditions, and restrictions applicable to such Restricted Stock,
and the Company may, in its discretion, retain physical possession of the
certificate until such time as all applicable restrictions lapse.
 
8.2           Restricted Stock Units. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Restricted
Stock Units to one or more Participants upon such terms and conditions, and in
such amounts, as shall be determined by the Committee. Restricted Stock Unit
Awards are also subject to the following additional terms and conditions:
 
(a)           Issuance and Restrictions.  Restricted Stock Unit Awards grant a
Participant the right to receive a specified number of shares of Stock, or a
cash payment equal to the Fair Market Value (determined as of a specified date)
of a specified number of shares of Stock, subject to such conditions and/or
restrictions as the Committee may impose, which need not be the same for each
grant or for each Participant. These restrictions may lapse separately or in
combination at such times, in such circumstances, in such installments, or
otherwise, as determined by the Committee. 
 
(b)           Forfeiture. Except as otherwise provided in the Award Agreement,
upon a Termination of Employment (or Termination of Service in the case of a
Consultant or Non-Employee Director) during the applicable period of
restriction, Restricted Stock Units that are at that time subject to
restrictions shall be forfeited.
 
 
7

 
 
(c)           Form and Timing of Payment.  Payment for vested Restricted Stock
Units shall be made in the manner and at the time designated by the Committee in
the Award Agreement. In the Award Agreement, the Committee may provide that
payment will be made in cash or Stock, or in a combination thereof.
 
ARTICLE 9
Stock Grant and Stock Units
 
9.1           Stock Grants.  Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Stock Awards to one
or more Participants upon such terms and conditions, and in such amounts, as
shall be determined by the Committee. Subject to Section 5.3(e), a Stock Grant
Award grants the Participant the right to receive (or purchase at such price as
determined by the Committee) a designated number of shares of Stock free of any
vesting restrictions. The purchase price, if any, for a Stock Grant Award shall
be payable in cash or other form of consideration acceptable to the Committee. A
Stock Grant Award may be granted or sold as described in the preceding sentence
in respect of past services or other valid consideration, or in lieu of any cash
compensation due to such Participant.
 
9.2           Stock Units. Subject to the terms and provisions of the Plan, the
Committee, at any time and from time to time, may grant Stock Unit Awards to one
or more Participants upon such terms and conditions, and in such amounts, as
shall be determined by the Committee. Subject to Section 5.3(e), a Stock Unit
Award grants the Participant the right to receive a designated number of shares
of Stock, or a cash payment equal to the Fair Market Value (determined as of a
specified date) of a designated number of shares of Stock, in the future free of
any vesting restrictions. A Stock Unit Award may be granted as described in the
preceding sentence in respect of past services or other valid consideration, or
in lieu of any cash compensation due to such Participant.
 
ARTICLE 10
Performance Shares, Performance Share Units,
and Performance Cash
 
10.1           Performance Shares.  Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Performance
Shares to one or more Participants upon such terms and conditions, and in such
amounts, as shall be determined by the Committee. A Performance Share grants the
Participant the right to receive a specified number of shares of Stock depending
on the satisfaction of any one or more Performance Goals. Performance may be
measured on a specified date or dates or over any period or periods determined
by the Committee. Unless otherwise provided in the Award Agreement, payment for
vested Performance Shares shall be made in Stock.
 
10.2           Performance Share Units. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant
Performance Share Units to one or more Participants upon such terms and
conditions, and in such amounts, as shall be determined by the Committee. A
Performance Share Unit grants the Participant the right to receive a specified
number of shares of Stock or a cash payment equal to the Fair Market Value
(determined as of a specified date) of a specified number of shares of Stock
depending on the satisfaction of any one or more Performance Goals. Performance
may be measured on a specified date or dates or over any period or periods
determined by the Committee. At the discretion of the Committee, the Award
Agreement may provide for payment for vested Performance Share Units in cash,
shares of Stock of equivalent cash value, or in a combination thereof.
  
10.3           Performance Cash. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Performance
Cash to one or more Participants upon such terms and conditions, and in such
amounts, as shall be determined by the Committee. A Performance Cash Award
grants the Participant the right to receive an amount of cash depending on the
satisfaction of any one or more Performance Goals.  Performance may be measured
on a specified date or dates or over any period or periods determined by the
Committee.
 
10.4           Performance Goals. The Performance Goal or Goals applicable to
any Performance Share, Performance Share Unit or Performance Cash Award shall be
based on the Performance Criteria selected by the Committee and designated in
the Award Agreement. The Performance Criteria applicable to any Performance
Share, Performance Share Unit or Performance Cash Award granted to a Covered
Employee that is designated as, or deemed to be, a Performance-Based Award
pursuant to Section 11 shall be limited to the Performance Criteria specifically
listed in the Glossary. The Performance Criteria applicable to any other
Performance Share, Performance Share Unit or Performance Cash Award shall
include the Performance Criteria specifically listed in the Glossary and such
other criteria or factors as may be determined by the Committee and specified in
the Award Agreement. Except as otherwise provided in Section 11 with respect to
Performance-Based Awards to Covered Employees, the Committee shall retain the
power to adjust the Performance Goals, the level of attainment of the
Performance Goals or otherwise increase or decrease the amount payable with
respect to any Award made pursuant to this Section 10.
 
 
8

 
 
ARTICLE 11
Performance-Based Awards
 
11.1           Purpose.  Section 162(m) of the Code limits the amount of the
Company’s deductions for compensation payable to Covered Employees to $1,000,000
per year. “Performance-based compensation” that meets the requirements set forth
in Section 162(m) of the Code is not subject to this limitation. The purpose of
this Section 11 is to enable the Committee to qualify some or all of the Awards
granted pursuant to Sections 8 and 10 as “performance-based compensation”
pursuant to Section 162(m) of the Code. If the Committee decides that a
particular Award to a Covered Employee should qualify as “performance-based
compensation,” the Committee will provide in the Award Agreement or otherwise
that the Award is intended to be a Performance-Based Award.
 
11.2           Applicability. This Section 11 shall apply only to
Performance-Based Awards. If this Section 11 applies, its provisions control
over any contrary provision contained in any other section of this Plan or any
Award Agreement. The provisions of this Section 11 and any Award Agreement for a
Performance-Based Award shall be interpreted in a manner consistent with the
requirements of Section 162(m) of the Code. If any provision of this Plan or any
Award Agreement for a Performance-Based Award does not comply with or is
inconsistent with the requirements of Section 162(m) of the Code, such provision
shall be construed or deemed amended to the extent necessary to conform to such
requirements.
 
11.3           Committee Discretion with Respect to Performance-Based Awards.
With regard to a particular Performance Period, the Committee shall have full
discretion to select the length of the Performance Period, the type of
Performance-Based Awards to be issued, the kind and/or level of the Performance
Goal or Goals and whether the Performance Goal or Goals apply to the Company or
an Affiliate or any division or business unit thereof or the Participant or any
group of Participants. Depending on the Performance Criteria used to establish
the Performance Goals, the Performance Goals may be stated in terms of absolute
levels or relative to another company or to an index or indices.
  
11.4           Establishment of Performance Goals. A Performance-Based Award
shall provide for payment only upon the attainment of one or more
pre-established, objective Performance Goals. The Performance Goals, and the
process by which they are established, shall satisfy all of the requirements of
Section 162(m) of the Code. By way of illustration, but not limitation, the
following requirements must be satisfied:
 
(a)           The Performance Goals shall be based solely on the Performance
Criteria specifically identified in the Glossary;
 
(b)           The Performance Goals shall be considered to be pre-established
only if the Performance Goals are established by the Committee in writing not
later than 90 days after the commencement of the Performance Period for such
Award provided that: (i) the outcome must be substantially uncertain at the time
the Committee establishes the Performance Goals; and (ii) in no event may the
Committee establish the Performance Goals for any Performance-Based Award after
25% of the Performance Period for such Award has elapsed;
 
(c)           A Performance Goal will be considered to be objective only if a
third party having knowledge of the relevant facts could determine whether the
Performance Goal has been met;
 
(d)           The Performance Goal must state, in terms of an objective formula
or standard, the method for computing the amount of compensation payable to the
Covered Employee if the Goal is attained. For this purpose, the formula will be
considered to be objective only if a third party having knowledge of the
relevant performance results could calculate the amount to be paid to the
Covered Employee; and
 
 
9

 
 
(e)           The objective formula or standard must preclude discretion to
increase the amount of compensation payable that would otherwise be due upon
attainment of the Performance Goal.
 
11.5           Performance Evaluation; Adjustment of Goals. At the time a
Performance-Based Award is first issued, the Committee, in the Award Agreement
or in another written document, shall specify whether performance will be
evaluated including or excluding the effect of any of the following events that
occur during the Performance Period, as the Committee deems appropriate: (a)
judgments entered or settlements reached in litigation or regulator proceedings;
(b) the write down or sale of assets; (c) the impact of any reorganization or
restructuring; (d) the impact of changes in tax laws, accounting principles,
regulatory actions or other laws affecting reported results; (e) items that are
unusual in nature or infrequently occurring as described in Accounting Standards
Update 2015-01 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
stockholders or Annual Report on Form 10-K, as the case may be, for the
applicable year; (f) the impact of any mergers, acquisitions, spin-offs or other
divestitures; and (g) foreign exchange gains and losses.
 
The inclusion or exclusion of these items shall be expressed in a form that
satisfies the requirements of Section 162(m) of the Code. The Committee, in its
discretion, also may, within the time prescribed by Section 162(m) of the Code,
adjust or modify the calculation of Performance Goals for such Performance
Period in order to prevent the dilution or enlargement of the rights of
Participants: (i) in the event of, or in anticipation of, any unusual or
extraordinary corporate item, transaction, event, or development; or (ii) in
recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company, or the financial statements of the Company, or in
response to, or in anticipation of, changes in applicable laws, regulations,
accounting principles, or business conditions.
 
11.6           Adjustment of Performance-Based Awards. Notwithstanding any
provision herein to the contrary, the Committee may not make any adjustment or
take any other action with respect to any Performance-Based Award that will
increase the amount payable under any such Award. The Committee shall retain the
sole discretion to adjust Performance-Based Awards downward or to otherwise
reduce the amount payable with respect to any Performance-Based Award.
 
11.7           Continued Employment Required. Unless otherwise provided in the
relevant Award Agreement or in the case of a Change in Control, a Participant
must be an employee of the Company or an Affiliate on the day a
Performance-Based Award for such Performance Period is paid to the Participant.
 
              11.8           Certification By Committee. Notwithstanding any
provisions to the contrary, the payment of a Performance-Based Award shall not
occur until the Committee certifies, in writing, that the pre-established
Performance Goals and any other material terms and conditions precedent to such
payment have been satisfied. Committee certification is not required for
compensation that is attributable solely to the increase in the value of the
Company’s Stock.
 
11.9           Maximum Award Payable. In accordance with Section 5.3, but
subject to adjustment as provided in Section 5.4, the maximum Performance-Based
Award (other than a Performance Cash Award of Performance Share Unit Award
payable in cash) payable to any one participant for any 12-month Performance
Period is 1,000,000 shares of Stock or the equivalent cash value. The maximum
Performance Cash Award (or Performance Share Unit Award payable in cash) payable
to any one Participant for any 12-month Performance Period is $1,000,000. If the
Performance Period exceeds 12 months, the dollar and share limits expressed in
the preceding sentences shall be reduced or increased proportionately, as the
case may be. For example, if the Performance Period is three (3) years, the
limit shall be increased by multiplying it by three.
 
11.10           Miscellaneous. The designation of a Covered Employee as a
Participant for any Performance Period shall not in any manner entitle the
Participant to receive a Performance-Based Award for such Performance Period.
Moreover, designation of a Covered Employee as a Participant for a particular
Performance Period shall not require designation of such Covered Employee as a
Participant for any subsequent Performance Period.
 


 
10

 

 
ARTICLE 12
Change in Control
 
12.1           Vesting. If so specified by the Committee at the time of the
grant of an Award, such Award shall become fully vested and exercisable and all
restrictions on such Awards shall lapse if, following a Change in Control, the
Participant’s employment is terminated without Cause or Participant resigns for
Good Reason. To the extent that this provision causes Incentive Stock Options to
exceed the dollar limitation set forth in Section 422(d) of the Code or any
successor provision, the excess Options shall be deemed to be Non-Qualified
Stock Options.
 
12.2           Participant Consent Not Required. Nothing in this Section 12 or
any other provision of this Plan is intended to provide any Participant with any
right to consent to or object to any transaction that might result in a Change
in Control and each provision of this Plan shall be interpreted in a manner
consistent with this intent. Similarly, nothing in this Section 12 or any other
provision of this Plan is intended to provide any Participant with any right to
consent to or object to any action taken by the Board or Committee in connection
with a Change in Control transaction.
 
ARTICLE 13
Other Provisions Applicable to Awards
 
13.1           Award Agreements.  All Awards shall be evidenced by an Award
Agreement. The Award Agreement shall include such terms and provisions as the
Committee determines appropriate. The terms of the Award Agreement may vary
depending on the type of Award, the employee or classification of the employee
to whom the Award is made and such other factors as the Committee deems
appropriate.
 
13.2           Termination of Employment or Service. Subject to the provisions
of this Plan, the Committee shall determine and set forth in the applicable
Award Agreement the extent to which a Participant shall (i) have the right to
retain and/or exercise an Award following a Termination of Employment or
(Termination of Service in the context of a Consultant or Non-Employee Director)
or (ii) be entitled to accelerated vesting if the Participant is terminated
following a Change in Control. Such provisions need not be uniform among all
types of Awards and may reflect distinctions based on the reasons for such
terminations, including, but not limited to, death, Disability, a termination
for Cause or reasons relating to the breach or threatened breach of restrictive
covenants.
 
13.3           Form of Payment. Subject to the provisions of this Plan, the
Award Agreement and any applicable law, payments or transfers to be made by the
Company or any Affiliate on the grant, exercise, or settlement of any Award may
be made in such form as determined by the Committee including, without
limitation, cash, Stock, other Awards, or other property, or any combination
thereof, and may be made in a single payment or transfer, in installments, or
any combination thereof, in each case determined by rules adopted by the
Committee.
 
13.4          Limits on Transfer.
 
(a)           General. Except as provided in Section 6.1(f), Section 7.1(f),
Section 13.4(b) or Section 13.5, no Award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution or pursuant to a
domestic relations order (that would otherwise qualify as a qualified domestic
relations order as defined in the Code or Title I of ERISA but for the fact that
the order pertains to an Award) in favor of a spouse or, if applicable, until
the expiration of any period during which any restrictions are applicable or any
Performance Period as determined by the Committee.
 
(b)           Transfer to Family Members. The Committee shall have the authority
to adopt a written policy that is applicable to existing Awards, new Awards, or
both, which permits a Participant to transfer Awards during his or her lifetime
to any Family Member. In the event an Award is transferred as permitted by such
policy, such transferred Award may not be subsequently transferred by the
transferee (other than another transfer meeting the conditions set forth in the
policy) except by will or the laws of descent and distribution. A transferred
Award shall continue to be governed by and subject to the terms and limitations
of the Plan and relevant Award Agreement, and the transferee shall be entitled
to the same rights as the Participant, as if the transfer had not taken place.
 
 
11

 
 
13.5           Beneficiaries. Notwithstanding Section 13.4(a), a Participant
may, in the manner determined by the Committee, designate a beneficiary to
exercise the rights of the Participant and to receive any distribution with
respect to any Award upon the Participant’s death, and in accordance with
Section 6.2(c)(iii), upon the Participant’s Disability. A beneficiary, legal
guardian, legal representative, or other person claiming any rights pursuant to
the Plan is subject to all terms and conditions of the Plan and any Award
Agreement applicable to the Participant, except to the extent the Plan and Award
Agreement otherwise provide, and to any additional restrictions deemed necessary
or appropriate by the Committee. If no beneficiary has been designated or
survives the Participant, payment shall be made to the person entitled thereto
pursuant to the Participant’s will or the laws of descent and distribution.
Subject to the foregoing, a beneficiary designation may be changed or revoked by
a Participant at any time provided the change or revocation is provided to the
Committee.
 
13.6           Evidence of Ownership.  Notwithstanding anything herein to the
contrary, the Company shall not be required to issue or deliver any
certificates, make any book entry credits, or take any other action to evidence
shares of Stock pursuant to the exercise of any Award, unless and until the
Company has determined, with advice of counsel, that the issuance and delivery
of such certificates, book entry credits, or other evidence of ownership is in
compliance with all applicable laws, regulations of governmental authorities
and, if applicable, the requirements of any exchange or quotation system on
which the shares of Stock are listed, quoted or traded. All Stock certificates,
book entry credits, or other evidence of ownership delivered pursuant to the
Plan are subject to any stop-transfer orders and other restrictions as the
Company deems necessary or advisable to comply with Federal, state, or foreign
jurisdiction, securities or other laws, rules and regulations and the rules of
any national securities exchange or automated quotation system on which the
Stock is listed, quoted, or traded. The Company may place legends on any Stock
certificate to reference restrictions applicable to the Stock. In addition to
the terms and conditions provided herein, the Company may require that a
Participant make such reasonable covenants, agreements, and representations as
the Company, in its discretion, deems advisable in order to comply with any such
laws, regulations, or requirements.
 
  13.7           Claw back.  Every Award issued pursuant to this Plan is subject
to potential forfeiture or recovery to the fullest extent called for by law, any
applicable listing standard, or any current or future claw back policy that may
be adopted by the Company from time to time, including, without limitation, any
claw back policy adopted to comply with the final rules issued by the Securities
and Exchange Commission and the final listing standards to be adopted by Nasdaq
pursuant to Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act. By accepting an Award, each Participant consents to the
potential forfeiture or recovery of his or her Awards pursuant to applicable
law, listing standard, and/or Company claw back policy, and agrees to be bound
by and comply with the claw back policy and to return the full amount required
by the claw back policy. As a condition to the receipt of any Award, a
Participant may be required to execute any requested additional documents
consenting to and agreeing to abide by the Company claw back policy as it may be
amended from time to time.
 
ARTICLE 14
Amendment, Modification and Termination
 
14.1           Amendment, Modification and Termination of the Plan. The Board
may at any time, and from time to time, terminate, amend or modify the Plan;
provided however, that any such action of the Board shall be subject to approval
of the stockholders to the extent required by law, regulation or any stock
exchange rule for any exchange on which shares of Stock are listed.
Notwithstanding the above, to the extent permitted by law, the Board may
delegate to the Committee or the CEO the authority to approve non-substantive
amendments to the Plan.  Except as provided in Section 5.4, neither the Board,
the CEO, nor the Committee may, without the approval of the stockholders: (a)
increase the number of shares available under the Plan; (b) reprice previously
granted Options or SARs or take any action relative to Options or SARs that
would be treated as a repricing under applicable Nasdaq Listing Rules (or the
rules of any exchange on which the Stock is then listed); (c) grant Options or
SARs with an exercise price or base value that is below Fair Market Value on the
Grant Date; (d) extend the exercise period or term of any Option or SAR beyond
10 years from the Grant Date; (e) expand the types of Award available for grant
under the Plan; or (f) expand the class of individuals eligible to participant
in the Plan.
 
14.2           Awards Previously Granted. No amendment, modification, or
termination of the Plan or any Award under the Plan shall in any manner
adversely affect in any material way the rights of the holder under any Award
previously granted pursuant to the Plan without the prior written consent of the
holder of the Award. Such consent shall not be required if the change: (a) is
required by law or regulation; (b) does not adversely affect in any material way
the rights of the holder; (c) is required to cause the benefits under the Plan
to qualify as performance-based compensation within the meaning of Section
162(m) of the Code or to comply with the requirements of Section 409A of the
Code; or (d) is made pursuant to any adjustment described in Section 5.4.
 
 
12

 
 
14.3           Performance-Based Awards.  Except in the case of a Change in
Control, the Committee shall not have the authority to amend an Award Agreement
to accelerate the vesting or waive the forfeiture restrictions of any
Performance-Based Award. In addition, the Committee shall not take any other
action that would cause a Performance-Based Award to fail to satisfy the
requirements of the performance-based compensation exception to the deduction
limitations imposed by Section 162(m) of the Code unless the Committee concludes
that the deduction limitations will not become applicable or that the amendment
is appropriate despite the deduction limitations imposed by Section 162(m) of
the Code.
 
ARTICLE 15
Tax Withholding
 
The Company shall have the power to withhold, or require a Participant to remit
to the Company, the minimum amount necessary to satisfy federal, state, and
local withholding tax requirements on any Award under the Plan. The Company may
permit the Participant to satisfy a tax withholding obligation by: (a) directing
the Company to withhold shares of Stock to which the Participant is entitled
pursuant to the Award in an amount necessary to satisfy the Company’s applicable
federal, state, local or foreign income and employment tax withholding
obligations with respect to such Participant; (b) tendering previously-owned
shares of Stock held by the Participant for six (6) months or longer to satisfy
the Company’s applicable federal, state, local, or foreign income and employment
tax withholding obligations with respect to the Participant (which holding
period may be waived in accordance with Section 6.1(d)); (c) a broker-assisted
“cashless” transaction; or (d) personal check or other cash equivalent
acceptable to the Company.
 
ARTICLE 16
Indemnification
 
Each person who is or shall have been a member of the Committee or of the Board
shall be indemnified and held harmless by the Company against and from any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
him or her in connection with or resulting from any claim, action, suit, or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such action, suit, or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he undertakes to handle and defend it on his or her
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such person may be entitled under the
Company’s certificate of incorporation, bylaws, resolution or agreement, as a
matter of law, or otherwise.
 
ARTICLE 17
General Provisions
 
17.1           No Rights to Awards.  No Participant or other person shall have
any claim to be granted any Award and neither the Company nor the Committee is
obligated to treat Participants and other persons uniformly.
 
17.2           Continued Employment.  Nothing in the Plan or any Award Agreement
shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate any Participant’s employment or service at any time, nor
confer upon any Participant any right to continue in the employ or service of
the Company.
 
17.3           Funding.  The Company shall not be required to segregate any of
its assets to ensure the payment of any Award under the Plan. Neither the
Participant nor any other persons shall have any interest in any fund or in any
specific asset or assets of the Company or any other entity by reason of any
Award, except to the extent expressly provided hereunder. The interests of each
Participant and former Participant hereunder are unsecured and shall be subject
to the general creditors of the Company.
 
 
13

 
 
17.4           Expenses. The expenses of administering the Plan shall be borne
by the Company.
 
17.5           No Stockholders Rights.  No Award gives the Participant any of
the rights of a stockholder of the Company unless and until shares of Stock are
in fact issued to such person in connection with such Award.
 
17.6           Titles and Headings.  The titles and headings of the Sections in
the Plan are for convenience of reference only and, in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.
 
17.7           Successors and Assigns. The Plan shall be binding upon and inure
to the benefit of the successors and permitted assigns of the Company, including
without limitation, whether by way of merger, consolidation, operation of law,
assignment, purchase, or other acquisition of substantially all of the assets or
business of the Company, and any and all such successors and assigns shall
absolutely and unconditionally assume all of the Company’s obligations under the
Plan.
  
17.8           Survival of Provisions. The rights, remedies, agreements,
obligations and covenants contained in or made pursuant to this Plan, any
Agreement, and any other notices or agreements in connection therewith, shall
survive the execution and delivery of such notices and agreements and the
delivery and receipt of such shares of Stock.
 
17.9           Requirements of Law.  The granting of Awards and the issuance of
shares and/or cash under the Plan shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required. The Company shall be under no
obligation to register pursuant to the Securities Act of 1933, any of the shares
of Stock paid pursuant to the Plan. If the shares of Stock paid pursuant to the
Plan may in certain circumstances be exempt from registration pursuant to the
Securities Act of 1933, the Company may restrict the transfer of such shares in
such manner as it deems advisable to ensure the availability of any such
exemption. The Committee shall impose such restrictions on any Award as it may
deem advisable, including without limitation, restrictions under applicable
federal securities law, under the requirements of Nasdaq (or any other exchange
upon which the Stock is then traded), and under any other blue sky or state
securities law applicable to such Award.
 
17.10           Governing Law.  The place of administration of the Plan shall be
conclusively deemed to be within the State of New York, and the rights and
obligations of any and all persons having or claiming to have had an interest
under the Plan or any Award Agreement shall be governed by and construed
exclusively and solely in accordance with the laws of the State of New York
without regard to the conflict of law’s provisions of any jurisdictions. All
parties agree to submit to the jurisdiction of the state and federal courts of
New York with respect to matters relating to the Plan and agree not to raise or
assert the defense that such forum is not convenient for such party. The Plan is
an unfunded performance-based bonus plan for a select group of persons or highly
compensated employees and is not intended to be either an employee pension or
welfare benefit plan subject to ERISA.
 
17.11           Securities Law Compliance.  With respect to any Participant who
is, on the relevant date, obligated to file reports pursuant to Section 16 of
the Exchange Act, transactions pursuant to this Plan are intended to comply with
all applicable conditions of Rule 16b-3 or its successors pursuant to the
Exchange Act. Notwithstanding any other provision of the Plan, the Committee may
impose such conditions on the exercise of any Award as may be required to
satisfy the requirements of Rule 16b-3 or its successors pursuant to the
Exchange Act. To the extent any provision of the Plan or action by the Committee
fails to so comply, it shall be void to the extent permitted by law and voidable
as deemed advisable by the Committee.
 
17.12           Section 409A of the Code.
 
(a)           General Compliance. Some of the Awards that may be granted
pursuant to the Plan (including, but not necessarily limited to, Restricted
Stock Units Awards, Performance Share Awards, Performance Share Unit Awards,
Performance Cash and Stock Unit Awards) may be considered to be “non-qualified
deferred compensation” subject to Section 409A of the Code. If an Award is
subject to Section 409A of the Code, the Company intends (but cannot and does
not guarantee) that the Award Agreement and this Plan comply with and meet all
of the requirements of Section 409A of the Code or an exception thereto and the
Award Agreement shall include such provisions, in addition to the provisions of
this Plan, as may be necessary to assure compliance with Section 409A of the
Code or an exception thereto.
 
 
14

 
 
(b)           Delay for Specified Employees. If, at the time of a Participant’s
Separation from Service, the Company has any Stock which is publicly traded on
an established securities market or otherwise, and if the Participant is
considered to be a Specified Employee, to the extent any payment for any Award
is subject to the requirements of Section 409A of the Code and is payable upon
the Participant’s Separation from Service, such payment shall not commence prior
to the first business day following the date which is six (6) months after the
Participant’s Separation from Service (or the date of the Participant’s death if
earlier than the end of the six (6) month period). Any amounts that would have
been distributed during such six (6) month period will be distributed on the day
following the expiration of the six (6) month period.
  
(c)           Prohibition on Acceleration or Deferral. Under no circumstances
may the time or schedule of any payment for any Award that is subject to the
requirements of Section 409A of the Code be accelerated or subject to further
deferral except as otherwise permitted or required pursuant to regulations and
other guidance issued pursuant to Section 409A of the Code. If the Company fails
to make any payment pursuant to the payment provisions applicable to an Award
that is subject to Section 409A of the Code, either intentionally or
unintentionally, within the time period specified in such provisions, but the
payment is made within the same calendar year, such payment will be treated as
made within the specified time period. In addition, in the event of a dispute
with respect to any payment, such payment may be delayed in accordance with the
regulations and other guidance issued pursuant to Section 409A of the Code.
 
 
FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.
 
 
By:  /s/ Philip Turits
Its: Philip Turits, Secretary and Treasurer

 
 
 
15

 
 
 
GLOSSARY
 
(a)           “Affiliate” means any member of a “controlled group of
corporations” (within the meaning of Section 414(b) of the Code as modified by
Section 415(h) of the Code) that includes the Company as a member of the group.
In applying Section 1563(a)(1), (2) and (3) of the Code for purposes of
determining the members of a controlled group of corporations under Section
414(b) of the Code, the language “at least 50 percent” shall be used instead of
“at least 80 percent” each place it appears in Section 1563(a)(1), (2) and (3).
 
(b)           “Award” means any Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Stock Grant, Stock Unit, Performance Share,
Performance Share Unit, or Performance Cash Award granted to a Participant under
the Plan.
 
(c)           “Award Agreement” means any written agreement, contract, or other
instrument or document, including an electronic agreement or document,
evidencing an Award.
 
(d)           “Board” means the Company’s Board of Directors, as constituted
from time to time.
 
(e)           “Cause” means any of the following:
 
(1)           Participant’s commission of, or assistance to or conspiracy with
others to commit, fraud, misrepresentation, theft or embezzlement of Company
assets;
 
(2)           Participant’s material intentional violations of law or of
material Company policies;
 
(3)           Participant’s repeated insubordination or willful failure to
substantially perform his or her employment duties or duties as a Non-Employee
Director; or
 
(4)           Participant’s willful engagement in conduct that is demonstrably
and materially injurious to the Company or any Affiliate.
 
(f)           “CEO” means the Chief Executive Officer of the Company.
 
(g)           “Change in Control” means any of the following:
 
(1)           The sale, lease, exchange or other transfer of all or
substantially all of the Company’s assets in one transaction or in a series of
related transactions;
 
(2)           any person (as such term is used in Section 13(d) and 14(d) of the
Exchange Act) becoming directly or indirectly the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), of securities representing more than 50%
of the combined voting power of the Company’s outstanding securities ordinarily
having the right to vote at the elections of directors, except that any change
in the ownership of the stock of the Company as a result of a financing by the
Company that is approved by the Board will not be considered a change in
control; or
 
(3)           individuals who constitute the Board as of the Effective Date
cease for any reason to constitute at least a majority of the Board, provided
that any person becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors comprising or deemed pursuant
hereto to comprise the Board as of the Effective Date (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director) shall be, for purposes of this clause,
considered as though such person were a member of the Board as of the Effective
Date of the Plan.
 
 
16

 
 
(4)           For sake of clarity, a “Change in Control” will not be deemed to
have occurred for purposes of the Plan until the transaction (or services of
transactions) that would otherwise be considered a “Change in Control” closes.
The transfer of Stock or assets of the Company in connection with a bankruptcy
filing by or against the Company under Title 11 of the United States Code will
not be considered to be a “Change in Control” for purposes of this Plan.
Notwithstanding the foregoing a “Change in Control” shall not occur for purposes
of this Plan in the case of Awards that are subject to the requirements of
Section 409A of the Code unless such “Change in Control” constitutes a “change
in control event” as defined in Section 409A of the Code and the regulations
thereunder. Further and for the avoidance of doubt, a transaction will not
constitute a Change in Control if, (i) its sole purpose is to change the state
of the Company’s incorporation, or (ii) its sole purpose is to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately before such transaction.
  
(h)           “Code” means the Internal Revenue Code of 1986, as amended. All
references to the Code shall be interpreted to include a reference to any
applicable regulations, rulings or other official guidance promulgated pursuant
to such section of the Code.
 
(i)           “Committee” except as set forth in Section 4.1, means the
Compensation Committee of the Board. At all times the Committee shall consist of
at least two (2) or more individuals, each of whom qualifies as: (i) a
“non-employee director” as defined in Rule 16b-3(b)(3) of the Exchange Act; (ii)
an “outside director” as defined in Section 162(m) of the Code; and (iii) as
“independent” for purposes of the applicable Nasdaq Listing Rules.
 
(j)           “Company” means Fusion Telecommunications International, Inc., a
Delaware company.
 
(k)           “Consultant” means a consultant or adviser that provides bona fide
services to the Company or an Affiliate as an independent contractor and not as
an employee; provided, however that such person may become a Participant in the
Plan only if the Consultant: (i) is a natural person; and (ii) does not provide
services in connection with the offer or sale of the Company’s securities in a
capital-raising transaction and do not promote or maintain a market for the
Company’s securities.
 
(1)           “Covered Employee” means an Employee who is or could be a “covered
employee” within the meaning of Section 162(m) of the Code.
 
(m)           “Disability” means the inability of a Participant to engage in any
substantially gainful activity by reason of any medically determinable physical
or mental impairment that can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.
The permanence and degree of impairment shall be supported by medical evidence.
For purposes of an Incentive Stock Option, “Disability” shall have the meaning
ascribed to it in Section 22(e)(3) of the Code.
 
(n)           “Effective Date” means the date the Plan is approved by the
stockholders at the Company’s 2016 Annual Meeting.
 
(o)           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended. All references to a section of ERISA shall be interpreted to include
a reference to any applicable regulations, rulings or other official guidance
promulgated pursuant to such section of ERISA.
 
(p)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time. All references to the Exchange Act shall be
interpreted to include a reference to any applicable regulations, rulings or
other official guidance promulgated pursuant to such section of the Exchange
Act.
 
(q)           “Expiration Date” means the tenth (10th) anniversary of the
Effective Date.
 
(r)           “Fair Market Value” means, as of any date, the closing price for
the Stock as reported on  Nasdaq (or any other exchange on which the Stock is
than listed) for that date or, if no prices are reported for that date, the
closing price on the last day on which such prices were reported.
 
(s)           “Family Member” means a Participant’s spouse and any parent,
stepparent, grandparent, child, stepchild, or grandchild, including adoptive
relationships or a trust or any other entity in which these persons (or the
Participant) have more than 50% of the beneficial interest.
 
 
17

 
 
(t)           “Good Reason” means any of the following:
 
(1)           A material reduction of Participant’s duties, authority or
responsibilities, in effect immediately prior to such reduction;
 
(2)           A material reduction of Participant’s then-existing base salary;
or
 
(3)           The Company’s decision to relocate a Participant’s principal place
of work by more than 50 miles.
 
(u)           “Grant Date” means the date the Committee approves the Award or a
date in the future on which the Committee determines the Award will become
effective.
  
(v)           “Incentive Stock Option” means an Option that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.
 
(w)           “Non-Employee Director” means a member of the Company’s Board who
is not a common-law employee of the Company.
 
(x)           “Non-Qualified Stock Option” means an Option that is not intended
to be an Incentive Stock Option.
 
(y)           “Option” means a right granted to a Participant under Section 7.
An Option may be either an Incentive Stock Option or a Non-Qualified Stock
Option.
 
(z)           “Participant” means a person who has been granted an Award under
the Plan.
 
(aa)           “Performance-Based Awards” means an Award intended to satisfy the
requirements of the performance-based compensation exception to the limitations
imposed by Section 162(m) of the Code on the tax deductibility of compensation
payable to Covered Employees.
 
(bb)           “Performance Cash” means a right granted to a Participant
pursuant to Section 10.
 
(cc)           “Performance Criteria” means the criteria that the Committee
selects for purposes of establishing the Performance Goal or Performance Goals
for a Participant for a Performance Period. The Performance Criteria that will
be used to establish Performance Goals are limited to the following: net
operating income before taxes and extraordinary charges against income; earnings
before interest, and taxes; earnings before interest, taxes, depreciation, and
amortization; pre- or after-tax net earnings; sales growth; production levels;
unit costs; operating earnings; operating cash flow; return on net assets;
return on stockholders’ equity; return on assets; return on capital; Stock price
growth; stockholder returns; gross or net profit margin; earnings per share;
price per share of Stock; market share; revenue; income; safety objectives;
environmental objectives; and completion of major projects. The Performance
Criteria that will be used to establish Performance Goals with respect to any
Award other than a Performance-Based Award that is subject to Article 11 will
include the above-listed Performance Criteria and such other criteria as may be
set forth in the applicable Award Agreement. Any of the Performance Criteria may
be measured either in absolute terms or as compared to any incremental increase
or as compared to results of a peer group, indices, or any other basket of
companies. Financial Performance Criteria may, but need not, be calculated in
accordance with generally accepted accounting principles (“GAAP”) or any
successor method to GAAP, including International Financial Reporting Standards.
The Committee shall, within the time prescribed by Section 162(m) of the Code,
define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for a particular Performance Period for a particular
Participant.
 
(dd)           “Performance Goals” means, for a Performance Period, the goals
established in writing by the Committee for the Performance Period based upon
the Performance Criteria. Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a division, business
unit or an individual. The Performance Goals may be stated in terms of absolute
levels or relative to another company or companies or to an index or indices.
 
 
18

 
 
(ee)           “Performance Period” means the one or more periods of time (but
not less than 12 months), which may be of varying and overlapping durations, as
the Committee may select, over which the attainment of one or more Performance
Goals will be measured for the purpose of determining a Participant’s right to,
and the payment of, an Award.
 
(ff)           “Performance Share” means a right granted to a Participant under
Section 10.
 
(gg)           “Performance Share Unit” means a right granted to a Participant
under Section 10.
  
(hh)           “Plan” means this Fusion Telecommunications International, Inc.
2016 Stock Incentive Plan, as amended from time to time.
 
(ii)           “2009 Plan” means the Fusion Telecommunications International,
Inc. 2009 Stock Option  Plan.
 
(jj)           “Restricted Stock” means Stock granted to a Participant under
Section 9,
 
(kk)           “Restricted Stock Unit” means a right granted to a Participant
under Section 9.
 
(ll)           “Securities Act” means the Securities Act of 1933, as amended
from time to time. All references to the Securities Act shall be interpreted to
include a reference to any applicable regulations, rulings or other official
guidance promulgated pursuant to such section of the Securities Act.
 
(mm)           “Separation from Service” is a term that applies only in the
context of an Award that the Company concludes is subject to Section 409A of the
Code. In that limited context, the term “Separation from Service” means either:
(i) the termination of a Participant’s employment with the Company and all
Affiliates due to death, retirement or other reasons; or (ii) a permanent
reduction in the level of bona fide services the Participant provides to the
Company and all Affiliates to an amount that is less than 50% of the average
level of bona fide services the Participant provided to the Company and all
Affiliates in the immediately preceding 36 months, with the level of bona fide
service calculated in accordance with Treasury Regulation Section
1.409A-1(h)(1)(ii). Solely for purposes of determining whether a Participant has
a “Separation from Service,” a Participant’s employment relationship is treated
as continuing while the Participant is on military leave, medical or sick leave,
or other bona fide leave of absence (if the period of such leave does not exceed
six (6) months, or if longer, so long as the Participant’s right to reemployment
with the Company or an Affiliate is provided either by statute or contract). If
the Participant’s period of leave exceeds six (6) months and the Participant’s
right to reemployment is not provided either by statute or by contract, the
employment relationship is deemed to terminate on the first day immediately
following the expiration of such six (6) month period. Whether a Termination of
Employment has occurred will be determined based on all of the facts and
circumstances and in accordance with Section 409A of the Code.
 
In the case of a Non-Employee Director, Separation from Service means that such
member has ceased to be a member of the Board. Whether an independent contractor
consultant has incurred a Separation from Service will be determined in
accordance with Treasury Regulation Section 1.409A-1(h).
 
(nn)           “Specified Employee” means certain officers and highly
compensated employees of the Company as defined in Treasury Regulation Section
1.409A-1(i). The identification date for determining whether any employee is a
Specified Employee during any calendar year shall be the September 1 preceding
the commencement of such calendar year.
 
(oo)           “Stock” means the common stock of the Company and such other
securities of the Company that may be substituted for Stock pursuant to Section
5.
 
(pp)           “Stock Appreciation Right” or “SAR” means a right granted to a
Participant under Section 7.
 
(qq)            “Stock Grant Award” means a right granted to a Participant under
Section 9.
 
(rr)           “Stock Unit” means a right granted to a Participant under Section
9.
 
(ss)           “Termination of Employment” or “Termination of Service” means the
cessation of performance of services for the Company. For this purpose, the
transfer of a Participant among the Company and any Affiliate, or transfer from
a position as a member of the Board to Employee, shall not be considered a
Termination of Service or a Termination of Employment with the Company. In the
context of an Award that is subject to the requirements of Section 409A of the
Code, the terms “Termination of Service” and “Termination of Employment” mean a
Separation from Service.
 
 
 
19
